Order entered May 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00089-CR

                         RARES MIHAI HALMAGEAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-83388-2017

                                           ORDER
       Before the Court is appellant’s May 6, 2019 motion requesting that the Court grant

counsel’s motion to withdraw and appoint new counsel. Counsel’s motion to withdraw was filed

pursuant to Anders v. California, 386 U.S. 738 (1967). This case has not been submitted and

adjudicated under the Court’s Anders procedures. Accordingly, appellant’s motion is DENIED

as premature.

       By letter dated April 23, 2019, the Court has informed appellant that he has a right to file

a response to counsel’s Anders brief and such response, if any, is due by May 23, 2019. Upon

submission of this case, the Court will adjudicate counsel’s motion to withdraw and determine

whether an arguable issue exists that would justify appointment of new counsel.
       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to all counsel of record.

       We further DIRECT the Clerk of the Court to mail a copy of this order Rares Hihai

Halmagean; TDCJ No. 02239974; Gurney Unit; 1385 FM 3328; Palestine, Texas 75803.


                                               /s/    LANA MYERS
                                                      JUSTICE